UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6900



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES LOVELL MOSELEY, a/k/a Charles Bimis,
a/k/a Charles Cheeks, a/k/a Cheeks,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-99-94, CA-01-193)


Submitted:   September 5, 2002        Decided:    September 11, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Lovell Moseley, Appellant Pro Se. Darryl James Mitchell,
Special Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Lovell Moseley seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C. § 2255 (2000), and

denying his motion for reconsideration.*            We have reviewed the

record   and   the   district   court’s   opinion   and   conclude   on   the

reasoning of the district court that Moseley has not made a

substantial showing of the denial of a constitutional right.              See

United States v. Moseley, Nos. CR-99-94; CA-01-193 (E.D. Va. filed

Sept. 19, 2001, entered Sept. 20, 2001; filed and entered Nov. 19,

2001).   Accordingly, we deny a certificate of appealability and

dismiss the appeal.     See 28 U.S.C. § 2253(c) (2000).        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid in the decisional process.




                                                                 DISMISSED




     *
       We consider Moseley’s notice of appeal timely because
judgment was not entered in a separate document. See Fed. R. Civ.
P. 58; Fiore v. Washington Co. Community Mental Health Ctr., 960
F.2d 229, 234 (1st Cir. 1992); Hollywood v. City of Santa Maria,
886 F.2d 1228 (9th Cir. 1989); Hughes v. Halifax County School Bd.,
823 F.2d 832, 835 (4th Cir. 1987) (holding a document that attempts
to combine the court’s reasoning and its final disposition is not
likely to be considered a separate document under Fed. R. Civ. R.
58).


                                     2